DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 1, Applicant claims active steps of “maintaining the water solubility of the PVA throughout processing the woven fabric by preventing the woven fabric from being processed in maintaining the water solubility of the PVA further comprises neutralizing the alkaline environment before an process to be performed at a temperature approximately equal to or greater than the boiling point of water…” (emphasis added).  In claim 11, Applicant claims “wherein the maintaining the water solubility of the PVA further comprises neutralizing an alkaline environment before any process to be performed at a temperature approximately equal to or greater than a boiling point of water.” (emphasis added)In paragraphs 18-19, Applicant teaches about what causes the insolubility of the PVA.  However, Applicant does not teach the active steps that Applicant takes in order to prevent this from occurring as now claimed above.  Therefore, this constitutes new matter.  Instead, Applicant may claim the steps that may be taken as in paragraphs 19-20 with respect to neutralization and argue that the prior art process the fabric at the boiling point temperatures without neutralization, thereby not achieving the solubility and the differences with respect thereto.  Merely presenting a teaching, does not place Applicant in the position to then claim a method and product thereof when Applicant never teaches in the first place that this is how the method and product thereof are performed/created thereof.  It is very difficult to claim a negative or the absence of something when it is never specifically taught outright.
Claims 2-10 and 12-20 are rejected for containing the same new matter as claims 1 and 11 from which these claims depend thereof.
Applicant should have argued and had claims that were consistent with the Specification, wherein the difference between the current invention and that of Mandawewala is that Applicant’s invention maintains solubility of the PVA throughout 

Response to Arguments
Examiner has carefully and thoroughly reviewed Applicant’s amendments and arguments in support of patentability thereof, however, Examiner remains unconvinced.
First, Applicant has cured the prior 35 USC 112 rejections and overcome the prior art of record through amendment.  However, also through amendment, Applicant has created a new matter issue as explained above.
Applicant argues the differences between the prior art to Mandawewala and that of the current invention along with advantages of the current invention thereof.
Examiner agrees that there may be a difference between the current invention and that of the prior art to Mandawewala, along with the advantages of the current invention thereof.  Examiner, however, finds that the manner in which Applicant claimed this difference has created a new matter situation.
Ultimately, Examiner invites Applicant to request an interview to discuss better claiming the differences between the current invention and that of the prior art, wherein Examiner and Applicant may find a common ground with respect to the claim language to overcome the prior art while not presenting new matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711